In the petition for a rehearing respondents state that to the answer of Dr. Eaddy given to the next to last quoted question on cross examination, the following sentence should be added: "If he died from heart trouble, he would have — I have never seen a man die from heart trouble that did not make some gesture to get a hold of his chest." And it is contended that the conclusion of Dr. Eaddy "was based primary, if not entirely, on the fact that he did not put his hand over his chest", which fact respondents say is not supported by the evidence. But, as shown in the opinion, this was not the only fact upon which the opinion of Dr. Eaddy was based. So much seems to have been recognized by respondents in their brief for there they state that his conclusion was "based upon at least three elements," *Page 103 
which they enumerate and discuss. We think it might be reasonably inferred from all the testimony of Dr. Eaddy that he reached the same conclusion independent of the above mentioned fact. Moreover, in the recent case of Andersonet al. v. Campbell Tile Co. et al., 202 S.C. 54,24 S.E.2d 104, filed January 22, 1943, the following is quoted with approval: "The fact that all of the symptoms on which a physician bases his opinion are not proved does not render his entire opinion valueless."
The portion of the answer of Dr. Eaddy above quoted was omitted for the reason that we did not deem it material.
Respondents further contend that Dr. Eaddy enumerated certain symptoms of heat stroke and that there was no evidence of such symptoms in this case, but the quoted testimony shows that it was his opinion, in the case of sudden death, such a person "would just collapse and die almost instantly, with no symptoms whatever."
All questions raised in the petition for rehearing were fully argued, both orally and in the briefs of counsel, and were carefully considered by the Court in reaching its conclusion. No material testimony or applicable principles of law have been overlooked. The petition is denied.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES FISHBURNE and STUKES, and CIRCUIT JUDGE G. DEWEY OXNER, ACTING ASSOCIATE JUSTICE, concur.